
	
		I
		111th CONGRESS
		1st Session
		H. R. 3231
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Garrett of New Jersey,
			 Mr. Pence,
			 Mr. McCotter,
			 Mr. Hoekstra,
			 Mr. Bachus,
			 Mr. Buyer,
			 Mr. Young of Alaska,
			 Mr. Price of Georgia,
			 Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Royce,
			 Mr. Rohrabacher,
			 Mr. Hensarling,
			 Mrs. Myrick,
			 Mr. Wolf, Mrs. Blackburn, Mr.
			 Kirk, Mr. Linder,
			 Mr. LoBiondo,
			 Mr. Terry,
			 Mr. Platts,
			 Mr. Shuster,
			 Mr. Bishop of Utah,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Nunes,
			 Mr. McHenry,
			 Mrs. Bachmann,
			 Mr. Buchanan,
			 Mr. Lamborn, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To refund United States taxpayer dollars expended on the
		  Durban Review Conference, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Durban Taxpayer Refund
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The United States
			 is opposed to racism, racial discrimination, xenophobia, and related
			 intolerance, and has long been a party to the Convention on the Elimination of
			 Racial Discrimination.
			(2)Expensive and
			 politically skewed international conferences can disserve and undermine the
			 worthy goals that they are ostensibly convened to support.
			(3)The goals of the
			 2001 United Nations World Conference Against Racism—held in Durban, South
			 Africa, and commonly referred to as the Durban Conference—were
			 undermined by hateful, anti-Jewish rhetoric and anti-Israel political agendas,
			 prompting both Israel and the United States to withdraw their delegations from
			 the Conference.
			(4)The official
			 government declaration adopted by the World Conference Against Racism, the
			 Durban Declaration and Program of Action, focused on the
			 plight of the Palestinian people under foreign occupation, and
			 thereby singled out one regional conflict for discussion and implicitly
			 launched a false accusation against Israel of racism towards the
			 Palestinians.
			(5)On September 3,
			 2001, Secretary of State Colin Powell explained the withdrawal of the United
			 States delegation from the World Conference Against Racism by stating that
			 you do not combat racism by conferences that produce declarations
			 containing hateful language, some of which is a throwback to the days of
			 Zionism equals racism; or supports the idea that we have made too much
			 of the Holocaust; or suggests that apartheid exists in Israel; or that singles
			 out only one country in the world—Israel—for censure and abuse.
			(6)The late United
			 States Representative Tom Lantos, who participated as a member of the United
			 States delegation to the Durban Conference, supported that delegation’s
			 withdrawal and wrote in 2002 that the conference provided the world with
			 a glimpse into the abyss of international hate, discrimination and, indeed,
			 racism.
			(7)On December 19,
			 2006, the United Nations General Assembly approved a resolution initiating
			 preparations for a Durban Review Conference (commonly referred to as
			 Durban II), which was held between April 20 and 24, 2009, in
			 Geneva, Switzerland.
			(8)The chair of the
			 preparatory committee for the Durban Review Conference was Libya, and the
			 co-chairs included Iran and Cuba.
			(9)Throughout the
			 preparatory process for the Durban Review Conference, member states of the
			 Organization of the Islamic Conference urged that the conference again focus
			 criticism on Israel and single out the Israeli-Palestinian conflict for
			 discussion, and also urged that the conference advocate global speech codes
			 that would impose restrictions contrary to fundamental freedoms recognized in
			 the provisions of the Universal Declaration of Human Rights.
			(10)In testimony
			 before the House of Representatives on April 2, 2008, then-Assistant Secretary
			 of State for International Organizations Kristen Silverberg stated that the
			 United States had decided against participating in preparatory activities for
			 the Durban Review Conference because [there is] absolutely no case to be
			 made for participating in something that is going to be a repeat of Durban I.
			 We dont have any confidence that this will be any better than Durban
			 I.
			(11)On September 23,
			 2008, the House of Representatives passed House Resolution 1361, which, among
			 other things, called on the President to urge other heads of state to
			 condition participation in the 2009 Durban Review Conference on concrete action
			 by the United Nations and United Nations Member States to ensure that it is not
			 a forum to demonize any group, or incite anti-Semitism, hatred, or violence
			 against members of any group or to call into question the existence of any
			 state and urged all United Nations Member States not to support
			 a 2009 Durban Review Conference process that fails to adhere to established
			 human rights standards and to reject an agenda that incites hatred against any
			 group in the guise of criticism of a particular government or that seeks to
			 forge a global blasphemy code.
			(12)The present
			 United Nations High Commissioner for Human Rights and Secretary-General of the
			 2009 Durban Review Conference, Dr. Navanethem Pillay, has repeatedly sought to
			 downplay the level of hateful, anti-Jewish rhetoric and anti-Israel political
			 agendas present at the 2001 Durban Conference, describing it as merely
			 the virulent anti-Semitic behavior of a few non-governmental
			 organizations on the sidelines and praising the biased Durban
			 Declaration and Program of Action as [t]he legacy of this
			 Conference, has repeatedly sought to downplay the level of hateful,
			 anti-Jewish rhetoric and anti-Israel political agendas present at the 2009
			 Durban Review Conference and its preparatory activities, and has repeatedly
			 praised and urged the full implementation of the 2001 Durban Declaration and
			 Program of Action.
			(13)High Commissioner
			 Pillay has repeatedly and publicly criticized nations, including the United
			 States, which announced that they would not participate in the Durban Review
			 Conference, but has almost never publicly criticized governments who succeeded
			 in using the conference and its preparatory activities to single out Israel for
			 criticism and to attempt to restrict fundamental freedoms.
			(14)A United Nations
			 press release on September 8, 2008, regarding an address by High Commissioner
			 Pillay, disturbingly dismissed objections raised by non-governmental
			 organizations to the Durban Review Conference as ferocious, and often
			 distorted, criticism by certain lobby groups focused on single
			 issues.
			(15)During February
			 of 2009, the United States actively participated in intergovernmental
			 consultations on the Durban Review Conference’s draft outcome
			 document and engaged in high-level diplomatic efforts to dramatically
			 reverse the path of the Durban Review Conference by directing it towards
			 meaningful efforts to combat intolerance and bigotry and directing it away from
			 efforts to undermine the cause of fighting discrimination through singling out
			 Israel for implicit criticism and calling for restrictions on fundamental
			 freedoms.
			(16)On February 27,
			 2009, State Department spokesman Robert Wood stated that, despite United States
			 efforts to redirect the path of the Durban Review Conference, the
			 document being negotiated has gone from bad to worse, and the current text of
			 the draft outcome document is not salvageable . . . A conference based on this
			 text would be a missed opportunity to speak clearly about the persistent
			 problem of racism and therefore, the United States would not
			 participate in further consultations and negotiations regarding the
			 draft outcome document, and would not participate in the Durban
			 Review Conference itself unless the draft outcome document was
			 radically shortened and revised to eliminate objectionable material.
			(17)On April 17,
			 2009, the third and final session of the preparatory committee for the Durban
			 Review Conference proposed a final draft outcome document that
			 contained a number of provisions advocating restrictions on freedom of
			 expression, and that also implicitly singled out and criticized Israel for
			 racism by reaffirming, in its very first paragraph, the 2001 Durban Declaration
			 and Program of Action.
			(18)On April 18,
			 2009, State Department spokesman Robert Wood announced that the United
			 States will not join the [Durban] review conference, noting that
			 The current document . . . still contains language that reaffirms in
			 toto the Durban Declaration and Programme of Action (DDPA) from 2001, which the
			 United States has long said it is unable to support . . . The United States
			 also has serious concerns with relatively new additions to the text regarding
			 incitement, that run counter to the U.S. commitment to
			 unfettered free speech..
			(19)On April 19,
			 2009, the President stated at a press conference that I would love to be
			 involved in a useful conference that addressed continuing issues of racism and
			 discrimination around the globe . . . we expressed in the run-up to this
			 conference our concerns that if you incorporated—if you adopted all the
			 language from 2001, that’s just not something we could sign up for . . . our
			 participation would have involved putting our imprimatur on something that we
			 just don’t believe . . . Hopefully . . . we can partner with other countries on
			 to actually reduce discrimination around the globe. But this wasn’t an
			 opportunity to do it..
			(20)Canada, Israel,
			 Italy, Germany, the Netherlands, Poland, Australia, and New Zealand also did
			 not participate in the Durban Review Conference, and the Czech Republic walked
			 out of the Conference during its proceedings, never to return.
			(21)Libya was the
			 chair of the Main Committee of the Durban Review Conference, and vice
			 presidents of the Durban Review Conference included Libya, Iran, and
			 Cuba.
			(22)Speaking at the
			 Durban Review Conference on April 20, 2009, Iranian leader Mahmoud Ahmadinejad
			 called the democratic State of Israel totally racist and
			 the most cruel and repressive racist regime, and called for
			 Israel’s destruction, stating that Efforts must be made to put an end to
			 the abuse by Zionists . . . Governments must be encouraged and supported in
			 their fights aimed at eradicating this barbaric racism.
			(23)In his speech at
			 the Durban Review Conference, Ahmadinejad also propagated anti-Semitic
			 conspiracy theories by saying that Those who control huge economic
			 resources and interests in the world . . . mobilize all the resources,
			 including their economic and political influence and world media, to render
			 support in vain to the Zionist regime.
			(24)Disgusted by
			 Ahmadinejad’s biased and incendiary statements, delegates from about two dozen
			 nations walked out of the assembly hall in protest, but most delegations
			 remained, and a large number of delegations and observers repeatedly applauded
			 Ahmadinejad’s remarks.
			(25)On April 21,
			 2009, the Durban Review Conference adopted by consensus an outcome
			 document that contained a number of provisions advocating restrictions
			 on freedom of expression, and that also implicitly singled out and criticized
			 Israel for racism by reaffirming, in its very first paragraph, the 2001 Durban
			 Declaration and Program of Action.
			(26)Throughout the
			 Durban Review Conference, many speakers singled out Israel for criticism or
			 called for restrictions on fundamental freedoms, including representatives of
			 Iran, Libya, Cuba, Sudan, Syria, Venezuela, Vietnam, Saudi Arabia, Pakistan,
			 Indonesia, Qatar, Algeria, the United Arab Emirates, Kuwait, Egypt, Lebanon,
			 Yemen, Bahrain, Tunisia, Bangladesh, Switzerland, the Organization of the
			 Islamic Conference, the Arab League, the Palestine Liberation Organization, and
			 a number of other organizations and countries.
			(27)During the Durban
			 Review Conference, several speakers who sought to draw attention to genuine
			 instances of racism, racial discrimination, xenophobia, related intolerance,
			 and human rights violations by the governments of Iran, Libya, and China were
			 repeatedly interrupted by the delegations from those governments and instructed
			 by the conference’s chair to not refer specifically to those
			 governments.
			(28)The 2001 World
			 Conference Against Racism and the 2009 Durban Review Conference have made
			 little or no demonstrable contribution to combating racism, racial
			 discrimination, xenophobia, and related intolerance.
			(29)To date, over
			 $2,000,000 from the United Nations regular budget has been expended on the
			 Durban Review Conference and its preparatory activities.
			(30)On December 24,
			 2008, the United Nations General Assembly approved a program budget for the
			 biennium 2008–2009 that, over the objections of the United States, the European
			 Union, Canada, Australia, and other prominent Member States, provided a
			 significant portion of the funding for the Durban Review Conference and its
			 preparatory activities from the United Nations regular budget.
			(31)The United States
			 is the largest contributor to the United Nations system, and is assessed for a
			 full 22 percent of the United Nations regular budget, which is funded by
			 assessed contributions from Member States.
			(32)Funding the
			 Durban Review Conference and its preparatory activities through the United
			 Nations regular budget has resulted in United States taxpayer dollars being
			 used for those purposes.
			(33)The United States
			 decided to withhold from its 2008 funding for the United Nations regular budget
			 an amount equivalent to the United States share of the United Nations Human
			 Rights Council budget, including its share of the Council-administered
			 preparatory process for the 2009 Durban Review Conference.
			3.Sense of
			 Congress; Statement of policy
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the 2009 Durban
			 Review Conference, like its 2001 predecessor and the preparatory activities of
			 both conferences, was subverted by members of the Organization of the Islamic
			 Conference and irredeemably distorted into a forum for anti-Israel,
			 anti-Semitic, and anti-freedom activity;
				(2)by publicly
			 declaring that the United States would not participate in the Durban Review
			 Conference, the President upheld and reaffirmed the fundamental commitment of
			 the United States to combating racism, racial discrimination, xenophobia, and
			 related intolerance, and should be commended for his decision not to
			 participate; and
				(3)the Governments of
			 Canada, Israel, Italy, Germany, the Netherlands, Poland, Australia, New
			 Zealand, and the Czech Republic should be commended for their decision to not
			 participate or cease participation in the Durban Review Conference.
				(b)Statement of
			 PolicyIt shall be the policy of the United States to—
				(1)lead a high-level
			 diplomatic effort to encourage other responsible countries to not fund any
			 portion of the Durban Review Conference or its preparatory or follow-on
			 activities, and to withhold from their respective contributions to the
			 regularly assessed biennial budget of the United Nations an amount that is
			 equal to the percentage of such respective contributions that they determine
			 would be or has been allocated by the United Nations for any part of the Durban
			 Review Conference or its preparatory or follow-on activities; and
				(2)lead a high-level
			 diplomatic effort to explore credible, alternative forums for combating racism,
			 racial discrimination, xenophobia, and related intolerance.
				4.Withholding of
			 funds; Refund of United States taxpayer dollars
			(a)Withholding of
			 previously-expended fundsThe Secretary of State shall withhold
			 from the United States contribution to the regularly assessed biennial budget
			 of the United Nations an amount that is equal to the percentage of such
			 contribution that the Secretary determines would be or has been allocated by
			 the United Nations for any part of the Durban Review Conference or its
			 preparatory or follow-on activities.
			(b)Withholding of
			 funds To be expended in the futureUntil the Secretary of State
			 submits to the appropriate congressional committees a certification, on a
			 case-by-case basis, that the requirements described in subsection (d) have been
			 satisfied, the United States shall withhold from the United States contribution
			 to the regularly assessed biennial budget of the United Nations an amount that
			 is equal to the percentage of such contribution that the Secretary determines
			 has been allocated by the United Nations for any conference or other
			 multilateral forum, or the preparatory or follow-on activities of any
			 conference or other multilateral forum, that is organized under the aegis or
			 jurisdiction of the United Nations or of any program, agency, or affiliate of
			 the United Nations.
			(c)Refund of United
			 States taxpayer dollarsFunds appropriated for use as a United
			 States contribution to the regularly assessed biennial budget of the United
			 Nations but withheld from obligation and expenditure pursuant to subsection (a)
			 or (b) may be obligated and expended for that purpose upon the certification
			 described in subsection (d). Such funds shall revert to the United States
			 Treasury if no such certification is made by the date that is one year after
			 such appropriation.
			(d)CertificationThe
			 certification referred to in subsection (b) is a certification made by the
			 Secretary of State to the appropriate congressional committees concerning the
			 following:
				(1)The specified
			 conference or forum did not reaffirm the Durban Declaration and Plan of Action
			 (2001) or the outcome document of the Durban Review Conference (2009).
				(2)The specified
			 conference or forum was not used to single out the United States or the State
			 of Israel for unfair or unbalanced criticism.
				(3)The specified
			 conference or forum was not used to propagate racism, racial discrimination,
			 anti-Semitism, denial of the Holocaust, incitement to violence or genocide,
			 xenophobia, or related intolerance.
				(4)The specified
			 conference or forum was not used to advocate for restrictions on the freedoms
			 of speech, expression, religion, the press, assembly, or petition, or for
			 restrictions on other fundamental human rights and freedoms.
				(5)The leadership of
			 the specified conference or forum does not include a Member State, or a
			 representative from a Member State—
					(A)subject to
			 sanctions by the Security Council;
					(B)under a Security
			 Council-mandated investigation for human rights abuses; or
					(C)the government of
			 which the Secretary of State has determined, for purposes of section 6(j) of
			 the Export Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
					(e)DefinitionIn
			 this Act, the term appropriate congressional committees
			 means—
				(1)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(2)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				
